83776: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32067: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83776


Short Caption:IN RE: PARENTAL RIGHTS AS TO J.J.H.Court:Supreme Court


Lower Court Case(s):Elko Co. - Fourth Judicial District - DC-TR-21-12Classification:Civil Appeal - Family Law - Parental Termination


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJoshua Robert H.Benjamin C. Gaumond
							(Ben Gaumond Law Firm, PLLC)
						


RespondentJulia L.Diana J. Hillewaert
							(Hillewaert Law Firm)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/16/2021Filing FeeFiling Fee Paid. $250.00 from Ben Gaumond Law Firm.  Check no. 1005. (SC)


11/16/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


11/16/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days. (District Court Clerk) (SC)


11/16/2021Notice/OutgoingIssued Notice Regarding Deadlines/Parental Termination. (SC)


11/30/2021Notice of Appeal DocumentsFiled Case Appeal Statement. (Submitted by Dist. Ct. Clerk) (SEALED) (SC)


11/30/2021Notice of Appeal DocumentsFiled District Court Docket Entries. (SEALED) (SC)


12/07/2021Notice/IncomingFiled Appellant's Notice of Appearance for Benjamin C. Gaumond. (SC)


12/07/2021MotionFiled Appellant's Motion to Extend Time to File the Docketing Statement. (SC)


12/23/2021Order/ProceduralFiled Order.  The clerk shall add attorney Benjamin C. Gaumond as counsel of record for appellant.  Appellant's motion for an extension of time to file the docketing statement is granted.  Appellant shall have until December 28, 2021, to file and serve the docketing statement.  Appellant:  Transcript Request Form due:  14 days;  Opening Brief due:  90 days.  (SC)


12/28/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)


01/06/2022Notice/IncomingFiled Notice of No Additional Transcript Request. (SC)


01/13/2022TranscriptFiled Notice from Court Reporter. Tonja D. Lemich stating that the requested transcripts were delivered.  Dates of transcripts: 8/26/21. (SC)


03/23/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  April 6, 2022.  (SC)


04/06/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1. (SC)


04/06/2022BriefFiled Appellant's Opening Brief. (SC)


04/25/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  May 11, 2022.  (SC)22-13032




05/11/2022BriefFiled Respondents' Answering Brief. (SC)


06/01/2022BriefFiled Appellant's Reply Brief. (SC)


06/02/2022Case Status UpdateBriefing Completed/To Screening. (SC)


10/11/2022Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order." fn3 The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/DH/MG. (SC)22-32067





Combined Case View